DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 07/26/2018 and 04/08/2022 have been considered by the Examiner and made of record in the application file.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Gegg (Reg. No. 50,857) and Yao Zhu (L1168) on August 15th, 2022.
The application has been amended as follows: 
1. (Currently Amended) A computing device, comprising:
a memory for storing a connection diagram comprising a plurality of instances, wherein different nodes in the connection diagram represent different instances, and connection lines between the nodes represent instance relations between the instances corresponding to the nodes; and
a processor connected to the memory, wherein the processor is configured to acquire the connection diagram from the memory, and the processor is configured to:
based on the instance relations, identify different instances describing the same entity in the connection diagram, fuse the nodes corresponding to the identified instances, and update the connection diagram;
in the updated connection diagram, identify an instance pair with an unidentified instance relation, and add a connection line to connect the nodes corresponding to  instances in the instance pair;
iteratively perform the step of updating the connection diagram based on the instance relations and the operation of adding a connection line in the updated connection diagram until a specified condition is satisfied.
2. (Currently Amended) A computer program product for fusing different instances describing the same entity, the computer program product comprising non-transitory computer readable medium storing computer program instructions for:



performing the operation of updating the connection diagram and the operation of adding a connection line until a specified condition is satisfied.
3. (Currently Amended) The computer program product according to claim 2, wherein the non-transitory computer readable medium stores the computer program instructions for:


4. (Currently Amended) The computer program product according to claim 2, wherein the specified condition is set as:
the number of unidentified instance pairs with instance relation 
5. (Currently Amended) The computer program product according to claim 2, wherein the non-transitory computer readable medium stores the computer program instructions for:



6. (Currently Amended) The computer program product according to claim 5, wherein, for two instances from different sources, the non-transitory computer readable medium stores the computer program instructions for calculating a similarity Sim between the two instances according to the formula shown below:

    PNG
    media_image1.png
    151
    400
    media_image1.png
    Greyscale

wherein Ci is an instance set has an insurance relation with an instance i, wherein Cj is an instance set has an insurance relation with an instance j, wherein Jacij is an instance relation similarity between i and j, wherein Uniq is a measure for uniqueness of an instance, wherein CntsourceA,i is the number of same name instances of instance i in the source A, and wherein CntsourceB,j is the number of same name instances of instance j in the source B.
7. (Currently Amended)) The computer program product according to claim 2, whereinthe non-transitory computer readable medium stores the computer program instructions for:


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vaquero Gonzales et al. discloses inferring graph topologies.  Specifically, the prior art teaches a computing device for inferring a graph topology, comprises a physical processor that executes machine readable instructions that cause the computing device to process a set of unclassified tables. For each table the computing device determines a primary key comprising a set of columns of a table being analyzed, determines a set of foreign keys, each foreign key comprising a column of the analyzed table, and identifies a parameter based on the analyzed table, the primary key and the set of foreign keys. The parameter may comprise a node identification, a set of node attributes, a set of edges without attributes, a set of edges with attributes or a set of edge attributes. The computing device can cause the display of the graph topology based on the processed set of unclassified tables.
Van Dusen et al. discloses a system and method for providing ttx-based categorization services and a categorized commonplace of shared information. Currency of the contents is improved by a process called conjuring/concretizing wherein users' thoughts are rapidly infused into the Map. As a new idea is sought, a goal is created for a search. After the goal idea is found, a ttx is concretized and categorized. The needs met by such a Map are prior art searching, competitive environmental scanning, competitive analysis study repository management and reuse, innovation gap analysis indication, novelty checking, technology value prediction, investment area indication and planning, and product technology comparison and feature planning.
Assom et al. discloses techniques to analyze and organize bodies of knowledge into information networks. More particularly, it relates to a method for measuring distance among and organizing similar concepts representing human knowledge, whose information is contained, as example, in databases of documents. In particular, said method comprises: a) obtaining a plurality of type of entities and their relative properties, wherein at least two of said entities share at least one property; b) creating a multi-partite graph; c) making a projection for each type of entity onto each of their type of properties to obtain a proximity matrix, or a weighted graph, for each pair type of entity-type of property; d) obtaining a family of proximity matrices for each type of entity; e) querying the computed results in a format so that for each type of entity, portions of proximity matrices, or weighted graphs, of said family, are interactively accessed, represented or displayed.
Dawson et al. discloses a method, system and computer program product for generating a document representation. The system includes a server and a client computer, and the method involves: receiving into memory a resource containing at least one sentence of text; producing a tree comprising tree elements indicating parts-of-speech and grammatical relations between the tree elements; producing semantic structures each having three tree elements to represent a simple clause (subject-predicate-object); and storing a semantic network of semantic structures and connections therebetween. The semantic network may be created from a user provided root concept. Output representations include concept maps, facts listings, text summaries, tag clouds, indices; and an annotated text. The system interactively modifies semantic networks in response to user feedback, and produces personal semantic networks and document use histories.
Tsai et al. discloses a method for merging document clusters includes the following steps. An association graph among document clusters is established. The association graph is an oriented graph. Each document cluster is represented by one node in the association graph, and each node is searched in a pair-wise manner. An oriented edge is established between any two nodes having associated weights there-between reaching a preset value. An arrow of the oriented edge points to a node capable of serving as a descriptor for the other node. An associated weight is assigned to the oriented edge to represent an association degree between the two nodes. Any two document clusters that can serve as a descriptor for each other and have an association degree there-between reaching a preset threshold value are merged into a single document cluster.
Byrnes et al. discloses a knowledge base is first characterized by an association-grounded semantics collapsed language. In response to the receipt of a query of the knowledge base, the collapsed language is used to determine whether there is an indication that the knowledge base contains knowledge requested in the query. Thereafter, the collapsed language can be used to carry out a full search for the knowledge much more efficiently than would otherwise be possible.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As presented the claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified by independent claims 1, 2 and 8.
When taken into context the claim as a whole were not uncovered in the prior art, even further dependent claims 3-7 and 9-13 are allowed as they depend upon the allowable independent claims 2 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165